Citation Nr: 0824818	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to May 
1970.  Service personnel records in the veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Combat Action Ribbon.  See 38 U.S.C.A. § 
1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
January 28, 2005.  Thereafter, the e veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected PTSD disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected PTSD is manifested by no 
more than a moderate occupational and social impairment due 
to such symptoms as slightly depressed mood and moderately 
affected attention and concentration.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.

In this case, the veteran's claim for service connection for 
PTSD was received in February 2005.  In correspondence dated 
in March 2005, he was notified of the provisions of the VCAA 
as they pertain to the issues of service connection.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
service connection claim as well as identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
statement of the case was issued in October 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating for PTSD, this 
claim for an evaluation in excess of 30 percent for PTSD is a 
downstream issue from the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice was required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  See VAOPGCPREC 8-2003, 
69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
While this logic is called into some question in a recent 
Court case, neither this case nor the GC opinion has been 
struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Clearly, from submissions by the veteran, including a private 
treatment report and his own statements, he is aware of the 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and a private treatment report have 
been obtained and associated with his claims file.  He has 
also been provided with a contemporaneous VA medical 
examination of the current state of his service-connected 
PTSD.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2007).  To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to May 
1970.  Service personnel records in the veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Combat Action Ribbon.  See 38 U.S.C.A. § 
1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
January 28, 2005.  Thereafter, the e veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected PTSD disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected PTSD is manifested by no 
more than a moderate occupational and social impairment due 
to such symptoms as slightly depressed mood and moderately 
affected attention and concentration.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.

In this case, the veteran's claim for service connection for 
PTSD was received in February 2005.  In correspondence dated 
in March 2005, he was notified of the provisions of the VCAA 
as they pertain to the issues of service connection.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
service connection claim as well as identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
statement of the case was issued in October 2006.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating for PTSD, this 
claim for an evaluation in excess of 30 percent for PTSD is a 
downstream issue from the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice was required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  See VAOPGCPREC 8-2003, 
69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
While this logic is called into some question in a recent 
Court case, neither this case nor the GC opinion has been 
struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Clearly, from submissions by the veteran, including a private 
treatment report and his own statements, he is aware of the 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and a private treatment report have 
been obtained and associated with his claims file.  He has 
also been provided with a contemporaneous VA medical 
examination of the current state of his service-connected 
PTSD.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2007).  To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

In this case, service connection for PTSD was established by 
the RO in a rating decision dated in June 2005.  This 
decision was based on the veteran's receipt of the Combat 
Action Ribbon, a private treatment report, and a June 2005 VA 
PTSD examination report which provided a diagnosis of PTSD.

A private treatment report from H. J., M. D., dated in 
February 2005 stated that the veteran experienced a lot of 
incoming shelling, witnessed the injuries of fellow soldiers, 
and tried to help several of them without any result.  The 
veteran reported sleep interruptions during the 3 to 4 hours 
he slept each night, 2 to 3 nightmares per week that 
increased in intensity, using alcohol to mask his symptoms, 
intrusive thoughts and images, 1 to 2 flashbacks per day, 
avoidance of others and television, extreme hypervigilance, 
exaggerated startle response, bad memory, and becoming 
distracted and missing exits 50 percent of the time while he 
is driving his truck.  He also reported hearing people 
driving around his house, but no one is there when he looks 
outside.  In addition, he stated that he has been divorced 
twice, feels depressed most of the time, cries easily, 
becomes easily irritated, and had a lot of suicidal ideation 
in the past with his last suicidal thought 3 years ago.  

On mental status examination, the examiner noted that the 
veteran was dressed casually, was able to relate well, acted 
spontaneously, and maintained good eye contact.  He indicated 
that the veteran had no abnormal gesture or movement, and his 
speech was fluid and goal-directed without being pressured or 
slow.  His affect was noted to be congruent with his stated 
slightly-depressed mood.  His thought process was within 
normal limits.  The examiner observed that there was no 
flight of ideas, looseness of association, tangential 
thinking, nor any evidence of psychosis or delusions.  The 
examiner also observed that the veteran had very good insight 
and judgment, moderately affected attention and 
concentration, an inability to recall 2 out of 3 objects, and 
had an adequate fund of knowledge.  The examiner diagnosed 
PTSD and major depressive disorder and assigned a GAF score 
of 35.  He opined that the veteran's PTSD had severely 
affected his social life and moderately compromised his 
ability to sustain work relationships.

In a June 2005 VA PTSD examination report, the examiner 
observed that the veteran presented in casual clothing with 
good grooming and personal hygiene; was alert and 
cooperative; displayed normal eye contact, mannerisms, facial 
expression, and motor activity; and had a euthymic mood with 
full affect.  On objective mental status evaluation, the 
veteran was alert and oriented times four and had no 
disruption in speech, thought, or communication processes.

The veteran reported that he had been driving a truck 50 to 
60 hours per week since 2001, that he had never been fired 
from a job or reprimanded, but that he has been told that he 
is "mean."  He stated that he is not missing any work and 
works "when I don't feel like it."  He also indicated that 
he has been divorced twice and has one son, with whom he has 
a good relationship.

The veteran further reported that he experiences frequent 
disorientation when driving and forgets to turn off his car 
lights.  He described having war-related dreams occurring 2 
to 3 nights per week that were triggered by 911 and increased 
since then.  He stated that he avoids talking about Vietnam, 
will not watch television, has a decreased interest in 
activities or hobbies, has a depressed mood, avoids others, 
sleeps 2 to 3 hours per night of interrupted sleep, and 
experiences anger-control issues.  He reported previous 
suicidal ideation, including one suicide attempt.  He noted 
that he hears cars outside and looks, but nothing is there.  
No panic attacks were reported.  The examiner diagnosed PTSD 
and assigned a GAF score of 51, noting that the veteran is 
competent for VA purposes.

A June 2005 statement from the veteran described the same 
symptoms that he reported in private and VA examinations.

Analysis

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The evidence 
demonstrates current PTSD symptoms including moderately 
affected attention and concentration; slightly depressed and 
euthymic moods with matching affect; good grooming and 
personal hygiene; normal movement, speech, communication, and 
thought processes; orientation in all spheres; very good 
insight and judgment; and no flight of ideas, looseness of 
association, tangential thinking, nor any evidence of panic 
attacks, psychosis or delusions.

While the February 2005 private treatment report and June 
2005 VA examination report indicate that there is some 
impairment in memory and difficulty in work and social 
relationships, there is no probative evidence of PTSD 
symptoms such as stereotyped speech, difficulty in 
understanding complex commands, retention of only highly 
learned material, or impaired judgment and abstract thinking.  
Nor is there probative evidence of symptoms such as 
obsessional rituals, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting self or others.  Therefore, 
the Board finds a rating in excess of 30 percent is not 
warranted.

GAF scores of 35 and 51 were listed in VA and private 
treatment records dated in February 2005 and June 2005.  
According to DSM-IV, GAF scores ranging from 51-60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  The Board finds that that the assigned GAF score 
of 51 is consistent with the reported symptomatology - to 
include some moderately affected disturbances of attention 
and concentration and slightly depressed mood - and, thus, is 
also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating assigned.

The Board notes that the GAF score of 35, reflected in 
private medical correspondence dated in February 2005, 
suggests a more significant impairment than is contemplated 
by the 30 percent rating.  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  However, the 
competent medical evidence of record reflects that the 
veteran has exhibited only one of the symptoms (a mood 
impairment described as slightly depressed mood) identified 
in the DSM-IV as indicative of such a score on a continuous 
basis.  The veteran reported to the private and VA examiners 
that he had not experienced suicidal ideation for 3 years, he 
indicated that he maintained a good relationship with his 
son, and he stated that he continued to work 50 to 60 hours 
per week even when he did not feel like working. 

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 30 percent rating.

The aforementioned discussion makes clear that the veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 50 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating (70 
or 100 percent) likewise have not been met.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's service-connected PTSD disability that would 
take the veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.   While the Board 
notes that the veteran complained of  memory and 
concentration impairment that interfered with his job as a 
truck driver, there is simply no objective evidence showing 
that his service- connected PTSD disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent rating).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


